MEMORANDUM **
Manuel Garcia-Gamez appeals his guilty-plea conviction and 30-month sentence for unlawful reentry following deportation, in violation of 8 U.S.C. § 1326(a).
*831Pursuant to Anders v. California, 886 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Garcia-Gamez has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. GarciaGamez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.